Citation Nr: 0619165	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  02-18 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran served on active duty from June to October 1972.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The Board remanded this case to the RO in July 
2005, via the Appeals Management Center (AMC), for further 
development and consideration.


FINDING OF FACT

The veteran clearly and unmistakably had a left knee disorder 
prior to service, which clearly and unmistakably did not 
increase in severity during service beyond its natural 
progression.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The U. S. Court of Appeals for Veterans Claims (Court) held 
that content-complying VCAA notice, to the extent possible, 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004) (Pelegrini II); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  In this case, the veteran received 
VCAA notice in a February 2002 letter (VCAA letter), prior to 
the August 2002 decision at issue - thus complying with the 
preferred sequence of events specified in Pelegrini II and 
Mayfield.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-21.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).



Here, the VCAA letter summarized the evidence needed to 
substantiate a claim for service connection and VA's duty to 
assist.  It also specified the evidence the veteran was 
expected to provide, including the information necessary to 
obtain pertinent medical evidence.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  Although the VCAA letter did not contain 
the precise language specified in the fourth "element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.  A 
more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

More recently, the Court found that in cases involving claims 
for service connection, VA must notify the claimant that, 
should service connection be awarded, a disability rating and 
an effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 
(Vet. App. March 3, 2006).  Here, the veteran was informed of 
the type of evidence needed to substantiate his claim for 
service connection, but he was not given notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided him on these latter two elements, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  This is because, as the Board will 
conclude below, the preponderance of the evidence is against 
his claim for service connection, so any questions concerning 
the appropriate downstream disability rating or effective 
date to be assigned are rendered moot.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument and have not identified any 
outstanding evidence.  Accordingly, the Board will address 
the merits of the claim.

Pertinent Laws and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from a disease or an injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).

Degenerative joint disease (arthritis) will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2005).



The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1) (2005).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005).

In VAOGPREC 3-2003 (July 16, 2003), VA's General Counsel held 
that if a condition was not noted at entry but is shown by 
clear and unmistakable evidence to have existed prior to 
entry, the burden then shifts to the claimant to show that 
the condition increased in severity during service.  Only if 
the claimant satisfies this burden will VA incur the burden 
of refuting aggravation by clear and unmistakable evidence.  
This General Counsel opinion went on to hold that rebutting 
the presumption of sound condition at service entrance, 
provided by 38 U.S.C.A. § 1111, requires a two-pronged 
rebuttal standard by which VA must show by clear and 
unmistakable evidence both (a) the preexistence of the 
claimed disability, and (b) that the disability did not 
increase in severity during service.  Both prongs require an 
evidentiary standard of clear and unmistakable evidence and a 
claimant is not required to show an in-service increase in 
disability before the second prong of this rebuttal standard 
attaches.  To the extent that 38 C.F.R. § 3.304(b) states 
only the first prong, it is invalid.

Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) imposes a requirement 
not authorized by the section 1111, it is inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).

In explanation it was stated that the requirement of 
increased disability in 38 C.F.R. § 3.306(b) merely reflects 
the provisions of 38 U.S.C. § 1153 requiring such an increase 
and is clearly valid for that reason.  But that requirement 
in 38 C.F.R. § 3.306(b) does not apply in the context of 
determining whether the presumption of sound condition under 
38 U.S.C.A. § 1111 has been rebutted.  38 U.S.C.A. §§ 1111 
and 1153 establish distinct presumptions, each containing 
different evidentiary requirements and burdens of proof. 38 
U.S.C.A. § 1153 requires claimants to establish an increase 
in disability before VA incurs the burden of disproving 
aggravation in cases governed by the presumption of 
aggravation, while 38 U.S.C.A. § 1111 does not impose such a 
requirement in cases subject to the presumption of sound 
condition. 38 C.F.R. § 3.306 is intended to implement the 
presumption of aggravation under 38 U.S.C.A. § 1153. 38 
C.F.R. § 3.306(a) reiterates the language of 38 U.S.C.A. § 
1153 and cites that statute as its authority.  Accordingly, 
38 C.F.R. § 3.306(b) is inapplicable to determinations under 
38 U.S.C. § 1111.  See Cotant v. Principi, 17 Vet. App. 116, 
121 - 22 (2003); Jordan v. Principi, 17 Vet. App. 261, 265 - 
66 (2003); and Martin v. Principi, 17 Vet. App. 342, 227 - 29 
(2003).

Analysis

The most recent VA examination of record, dated in August 
2005, shows a diagnosis of:  (1) degenerative changes in the 
left knee with severe limitation in range of motion, 
fatigability, lack of endurance - symptomatic; and (2) old 
Osgood-Schlatter's disease which caused deformity of tibial 
tuberosity.

The veteran claims he incurred this current left knee 
condition in service.

A June 1972 medical history questionnaire, which the veteran 
completed for his military induction examination, indicates 
he denied having experienced any bone or joint deformities, 
arthritis, and "trick" or locked knees.  The contemporaneous 
report of medical examination shows that a clinical 
evaluation of his lower extremities and musculoskeletal 
system was negative.  Therefore, because there is no evidence 
that a left knee disorder was found at the time of his entry 
into service, he is entitled to the presumption of soundness.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).  Nevertheless, other medical evidence on file clearly 
and unmistakably indicates he suffered from a left knee 
condition prior to service.

The veteran's service medical records (SMRs) show he was seen 
for a left knee problem in July 1972 - the month following 
his entrance into service.  And after a clinical evaluation, 
the diagnosis was old Osgood-Schlatter's disease.  An X-ray 
of the left knee showed a bony prominence from the tibial 
tubercle and several small fragments, consistent with Osgood-
Schlatter's disease.  A September 1972 Medical Board report 
indicated the veteran was seen on multiple occasions for knee 
pain, initially in his first week of service.  He informed 
the Medical Board that, three years prior to enlisting, he 
fell on his left knee while playing basketball and had 
experienced some swelling and intermittent pain in this knee 
during the time since.  The Medical Board ultimately 
recommended his discharge from the military due to the 
Osgood-Schlatter's disease affecting his left knee, and 
indicated the condition had not been aggravated by service.

Beginning in October 2002, during the pendency of this 
appeal, the veteran denied having pre-service problems with 
his left knee.  That notwithstanding, when he made the 
September 1972 acknowledgment in service, it was 
contemporaneous to the events at issue when there was no 
incentive - financial or otherwise - to fabricate information 
for personal gain.  Consequently, this type of evidence is 
generally given a significant amount of probative weight.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).

Additionally, one of the primary purposes for the Board 
remanding this case in July 2005 was to have the veteran 
examined for a medical opinion concerning whether he clearly 
and unmistakably had a pre-existing left knee disorder and, 
if he did, whether there is clear and unmistakable evidence 
it did not increase in severity during service beyond its 
natural progression.


The veteran underwent the requested VA examination in August 
2005, and based on the results of the evaluation (including a 
review of his pertinent medical history), the evaluating VA 
physician concluded the veteran suffered from Osgood-
Schlatter's disease in his left knee prior to his military 
service.  The examiner stated that Osgood-Schlatter's disease 
is believed to be traumatic in origin and is not an acute 
process; rather, it develops over a period of time and takes 
years to resolve.  Bearing this in mind, and considering that 
the veteran reported having left knee problems prior to 
service (even though he denies it now) and was diagnosed with 
Osgood-Schlatter's disease less than one month after entering 
the military, the examiner determined that "it is clear that 
the Osgood-Schlatter's disease was a pre-existing condition 
when this veteran went into service."  And again, since this 
VA examiner thoroughly reviewed the record and rendered this 
opinion in response to the Board's July 2005 remand 
directive, the opinion is especially probative since the very 
focus of the evaluation was to determine whether the veteran 
had a left knee disorder prior to service and, if so, whether 
it was exacerbated during service beyond its natural 
progression.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Based on the veteran's SMRs and the opinion of the August 
2005 VA examiner, the Board finds that the preexistence of a 
left knee disorder, Osgood-Schlatter's disease in particular, 
is established by clear and unmistakable evidence.  
See 38 C.F.R. § 3.304(b)(1) (2005).  Accordingly, the next 
question is whether the veteran's pre-service left knee 
disorder increased in severity during service beyond its 
natural progression.  See VAOGPREC 3-2003 (July 16, 2003).

As mentioned, immediately before the veteran's discharge, the 
September 1972 Medical Board report stated that his left knee 
condition had not been aggravated by service.  And after 
examining him and reviewing the record, the August 2005 
VA examiner also concluded the veteran's left knee disorder 
did not progress as a result of his military service.  In 
fact, medical evidence shows he suffered additional 
intercurrent injury to his left knee following service, 
causing his current condition.

Records from Dr. Remuzzi, dated from July 1974 through August 
1979, indicate the veteran underwent surgery on his left knee 
in October 1974, so two years after his military service 
ended.  In an October 1974 letter, Dr. Remuzzi indicated that 
he had first treated the veteran in July 1974, when he 
reported having reinjured his knee playing baseball.  
Objective physical examination showed a significantly 
enlarged tibial tubercle and a possible separation of the 
hypertrophic bone from the normal tibial tubercle, due to 
either strain or fracture.

Records from Dr. Gavin, dated from October 1999 through 
December 2001, indicate the veteran complained of right leg 
pain following a work-related slip and fall injury to his 
right leg in October 1999.  He also reported a long history 
of bilateral anterior knee pain, which had increased 
recently, and a history of having a "pin placed" in 1985.  
Following an examination, the diagnosis was patellofemoral 
arthrosis of the knees.

The veteran underwent numerous additional surgeries on his 
left knee, beginning in April 2000.  Subsequent treatment 
records show he underwent physical therapy related to his 
left knee and that he received worker's compensation.  In 
January and September 2002 letters, Dr. Gavin indicated the 
veteran's surgery in 1974 was unrelated to his injury in 
1999.

The veteran underwent a VA examination in May 2004.  But in 
July 2005, the Board found this examination to be 
insufficient, particularly because the examiner relied on the 
veteran's self-reported history of an injury in service and 
did not actually review the pertinent medical evidence of 
record.  Contrary to what the veteran told the VA examiner, 
his SMRs make no mention of a left knee fracture.  See, e.g., 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence to 
establish entitlement to service connection).  In an 
addendum, the examiner attempted to clarify his opinion based 
on the record, but ultimately failed to address the etiology 
and onset of the veteran's Osgood-Schlatter's disease and 
whether his current left knee disorder is related to his 
symptomatology during service.  See Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").

In the more recent August 2005 VA examination, on remand, the 
examiner considered that the veteran:  1) had Osgood-
Schlatter's disease of the left knee in service, with clear 
evidence of an injury to the knee prior to service; 
2) had surgery on his left knee in 1974 due to an additional 
injury playing baseball; and 3) after the 1974 injury, there 
is no evidence of any knee problems until his work-related 
injury in 1999.  Based on this evidence, and again, in 
response to the Board's remand directive, the examiner 
concluded the veteran's Osgood-Schlatter's disease not only 
existed prior to service, but it did not progress during 
service; in fact, the disease appears to have followed the 
typical course and resolved itself.  The examiner indicated 
the veteran's current left knee condition is unrelated to his 
military service and, instead, is connected to post-service 
trauma and infection.

Therefore, according to the most probative medical evidence 
of record, the veteran's current left knee disability was 
neither incurred in nor aggravated by his military service.  
And since the preponderance of the evidence is against his 
claim, for the reasons and bases stated, there is no 
reasonable doubt to resolve in his favor, and his service 
connection claim for a left knee disorder must be denied.  
See 38 C.F.R. § 4.3 (2005); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for a left knee disorder is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


